DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed June 1, 2022 has been entered. 
Claims 5, 14 and 18 have been canceled. 
Claims 21-23 have been added.
Claims 1-4, 6-13, 15-17 and 19-23 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianping Zhang on June 7, 2022.
The application has been amended as follows: 

As per Claim 19
Claim 19, page 6, line 1, “claim 18” should read as “claim 17”.

Claim 19
The method of claim 17, wherein the stable range of the resistance-current curves of the phase change layers is determined based on experimental data.
As per Claim 20
Claim 20, page 6, line 1, “claim 18” should read as “claim 17”.

Claim 20
The method of claim 17, wherein the stable range of the resistance-current curves of the phase change layers is determined using simulation.

Allowable Subject Matter
Claims 1-4, 6-13, 15-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Khwa et al. (U.S. Patent Application Publication No. 2016/0225446 A1) discloses: A method, comprising:
determining initial programming curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the initial set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining initial programming curves of a plurality of phase change memory cells”.);
determining a target programming curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change memory cells based on the initial programming curves (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target programming curve for the plurality of phase change memory cells based on the initial programming curves”.); and
modulating a first phase change memory cell of the plurality of phase change memory cells by applying a first stressing procedure on the first phase change memory cell until a modulated programming curve of the first phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “modulating a first phase change memory cell of the plurality of phase change memory cells by applying a first stressing procedure on the first phase change memory cell until a modulated programming curve of the first phase change memory cell meets the target programming curve”. The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target programming curve” that is met after modulating the programming curve of the first phase change memory cell.).
However, the Examiner finds Khwa does not teach or suggest the claimed “method, comprising: determining initial programming curves of a plurality of phase change memory cells; determining a target programming curve for the plurality of phase change memory cells based on the initial programming curves; and modulating a first phase change memory cell of the plurality of phase change memory cells by applying a first stressing procedure on the first phase change memory cell until a modulated programming curve of the first phase change memory cell meets the target programming curve, wherein the initial programming curves and the target programming curve are resistance- current curves, and wherein the target programming curve requires a lower reset current than at least some of the initial programming curves.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 13, Khwa et al. (U.S. Patent Application Publication No. 2016/0225446 A1) discloses: A method, comprising:
determining initial programming curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the initial set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining initial programming curves of a plurality of phase change memory cells”.);
determining shift patterns of the initial programming curves of the plurality of phase change memory cells by applying a test stress procedure to the plurality of phase change memory cells (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the R-I curves 310, 320 and 330 of multiple PCM (phase change memory) cells undergoing cycling stress, being right-shifted to a narrower program magnitude range from the original program magnitude range, as illustrated in Figure 3 of Khwa teaches the claimed “determining shift patterns of the initial programming curves of the plurality of phase change memory cells by applying a test stress procedure to the plurality of phase change memory cells”.);
determining a target programming curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change memory cells based on the shift patterns of the plurality of phase change memory cells (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target programming curve for the plurality of phase change memory cells based on the shift patterns of the plurality of phase change memory cells”.); and
modulating a programming curve of each phase change memory cell of the plurality of phase change memory cells through stressing until a modulated programming curve of each phase change memory cell meets the target programming curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “modulating a programming curve of each phase change memory cell of the plurality of phase change memory cells through stressing until a modulated programming curve of each phase change memory cell meets the target programming curve”. The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target programming curve” that is met after modulating the programming curve of the phase change memory cell.).
However, the Examiner finds Khwa does not teach or suggest the claimed “method, comprising: determining initial programming curves of a plurality of phase change memory cells; determining shift patterns of the initial programming curves of the plurality of phase change memory cells by applying a test stress procedure to the plurality of phase change memory cells; determining a target programming curve for the plurality of phase change memory cells based on the shift patterns of the plurality of phase change memory cells; and modulating a programming curve of each phase change memory cell of the plurality of phase change memory cells through stressing until a modulated programming curve of each phase change memory cell meets the target programming curve, wherein the determining the shift patterns includes determining test programming curves of the plurality of phase change memory cells after the test stress procedure has been applied.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

Regarding independent claim 17, Khwa et al. (U.S. Patent Application Publication No. 2016/0225446 A1) discloses: A method, comprising:
determining initial resistance-current curves (initial set state of curves 310, 320 and 330 as illustrated in Figure 3) of a plurality of phase change layers (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the initial set state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining initial resistance-current curves of a plurality of phase change layers”.);
determining a target resistance-current curve (after stress trim set state of curves 310, 320 and 330 as illustrated in Figure 3) for the plurality of phase change layers based on the initial resistance-current curves (Paragraph [0051]: “Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “determining a target resistance-current curve for the plurality of phase change layers based on the initial resistance-current curves”.); and
applying cycles of RESET current pulses and SET current pulses on each phase change layer (Paragraph [0051]: “FIG. 3 illustrates R-I curves of multiple PCM (phase change memory) cells undergoing cycling stress from an initial set state (e.g. 100 kilo ohm) to a final reset state (e.g. 1000 kilo-ohm). Curves 310, 320 and 330 represent R-I curves of PCM cells that require lower, medium, and higher magnitudes of program pulses (e.g. below 50 uA, about 50 uA, and above 50 uA) to reach the final reset state.”
The Examiner finds the “set state” and “reset state” of R-I curves 310, 320 and 330, undergoing cycling stress from an initial set state to a final reset state, as illustrated in Figure 3 of Khwa teaches the claimed “applying cycles of RESET current pulses and SET current pulses on each phase change layer”.) until a modulated resistance-current curve of the phase change layer meets the target resistance-current curve (Paragraph [0051]: “By applying different amounts of cycling stress on the memory cells, the R-I curves can be right-shifted to a narrower program magnitude range than an original program magnitude range of the R-I curves before cycling stress. For instance, a higher amount of cycling stress can be applied to a first PCM cell requiring a lower magnitude of a program pulse as shown by curve 310, a medium amount of cycling stress can be applied to a second PCM cell requiring a medium magnitude of a program pulse as shown by curve 320, and a lower amount of cycling stress can be applied to a third PCM cell requiring a higher magnitude of a program pulse as shown by curve 330.”
The Examiner finds application of different amounts of cycling stress on the memory cells that result in shifting of the R-I curves 310, 320 and 330 as illustrated in Figure 3 of Khwa to a narrower program magnitude range teaches the claimed “applying cycles of RESET current pulses and SET current pulses on each phase change layer until a modulated resistance-current curve of the phase change layer meets the target resistance-current curve.” The Examiner further finds the final reset state of curves 310, 320 and 330 as illustrated in Figure 3 of Khwa teaches the claimed “target resistance-current curve” that is met after modulating the resistance-current curve of the phase change layer.).
However, the Examiner finds Khwa does not teach or suggest the claimed “method, comprising: determining initial resistance-current curves of a plurality of phase change layers; determining a target resistance-current curve for the plurality of phase change layers based on the initial resistance-current curves; and applying cycles of RESET current pulses and SET current pulses on each phase change layer until a modulated resistance-current curve of the phase change layer meets the target resistance-current curve, wherein the target resistance-current curve is positioned within a stable range of resistance-current curves of the phase change layers within which the resistance-current curves do not shift with application of a reset current.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112